Richard Knight Collector plaint. agt Captn William Hudson Vintner Deft in an action of the case for witholding the Summe of Forty one pounds or thereabouts in mony due by agreement with sd Richard Knight Collector for the rates imposed by the Generali Court upon his draught of wine beere ale Cider & Mum from the first of April .1674. unto the .25th of October .1675. being one yeare & Seven months at the rate of twenty Six pounds per annum with all due damages according to attachmt datd October .12° 1676. . . . The Jury . . . found for the plaintife Forty pounds in mony & costs of Court allowed three pounds Eight Shillings.
Execucion issued Novr 8th 1676.